DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 5, 6, 9-11, 13, 14, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martino (US 20070229293 A1) in view of Pakravan (US 20100201531 A1) and Sid (US 20080182215 A1)
Martino discloses an apparatus for the cessation of gas production comprising: 
gas detector logic (infrared beam transmitting unit and/or the infrared beam receiving unit) operable to detect a threshold level of smoke and provide a gas detection output signal based on the detected threshold level of smoke; and 
gas termination control logic operably coupled to the gas detector logic and comprising:
a power receive input (1314, 1432, 1632; see Figs. 13, 14, 16) configured to receive power from a potential gas producing device (see Figs. 13, 14, 16 showing a system power source 234, 634, 1634; the system includes a furnace); 
a power supply output configured to supply power to a controller (electrical ignition mechanism controls the ignition sequence, see paras. 39, 70) attached to the potential gas producing device; 
detection logic (portion of the control module 230, 630, 1630 that is not the relay switch) operable to receive the gas detection output signal from the gas detector logic and provide a gas termination output signal based on the received gas detection output signal (paras. 11, 36, 40, 71, 72, 100, 101); 
and relay logic (portion of the control module 230, 630, 1630 that is the relay switch including the time delay circuit; see para. 39, 70, 99) operable to receive power from the power receive input and determine whether to provide power received from the power receive input to the power supply output based on the gas termination output signal from the detection logic, wherein the gas detector logic provides power to the controller attached to the potential gas producing device (the gas detector logic determines whether power should be supplied to the electrical ignition mechanism).  
Martino fails to disclose 
gas detector logic operable to detect a threshold level of carbon monoxide and provide a gas detection output signal based on the detected threshold level of carbon monoxide; and

Pakravan teaches a carbon monoxide detector, comprising: a gas detector logic operable to detect a threshold level of carbon monoxide and provide a gas detection output signal based on the detected threshold level of carbon monoxide (para. 5).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Martino to include a gas detector logic operable to detect a threshold level of carbon monoxide and provide a gas detection output signal based on the detected threshold level of carbon monoxide.  The gas detector logic would operate in conjunction with the other components in Martino, as described above, such that the combination discloses a combination smoke and carbon monoxide detector.  The motivation to combine is so that, if a fault condition is detected, the burner/furnace can automatically shut off and/or sound an alarm.  A high carbon monoxide level may indicate a fault condition such as improper combustion.  For example, a malfunction of the air supply or fuel supply may be causing the fuel-air ratio to be operating out of range.  Or there may be a fault in the controller controlling the fuel-air ratio.  
Sid teaches an apparatus for the cessation of gas production wherein the gas detector logic (para. 21) receives power from a transformer (700, Fig. 7) attached to the potential gas producing device.
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Martino wherein the gas detector logic receives power from a transformer attached to the potential gas producing device since a transformer is a well-known device for stepping down high voltage power from the electrical mains to a low voltage power that is required of electronic devices such as the gas detector logic.  
Regarding claim 2, Martino discloses wherein the detection logic is operable to provide a first voltage level on the gas termination output signal [zero voltage or no “power source output”, see para. 39; note: 0 volts is an example output signal in the present application; alternative 
Regarding claim 3, Martino discloses wherein the relay logic is operable to select between a first output signal (relay switch is closed and therefore outputs a voltage to the ignition mechanism) and a second output signal (relay switch is open and outputs zero voltage; note: 0 volts is an example output signal disclosed in the present application), wherein the relay logic is operable to provide power received from the power receive input to the first output signal or the second output signal based on the gas termination output signal from the detection logic (para. 39).
Regarding claim 5, Martino discloses wherein the gas detector logic provides a first voltage level  (e.g., 0 volts; note: 0 volts is an example output voltage level in the present application) on the gas detection output signal when the gas detector logic detects a level of gas below the threshold level of gas, and provides a second voltage level (e.g., “power source output”, see para. 39) on the gas detection output signal when the gas detector logic detects a level of gas at or above the threshold level of gas. 
Regarding claim 6, Martino fails to disclose wherein the controller attached to the potential gas producing device is a control board of the potential gas producing device, wherein the control board is operable to provide power to the potential gas producing device.  Martino does not teach the specifics of the controller.
However, Sid teaches wherein the controller (Figs. 12, 13) attached to the potential gas producing device is a control board of the potential gas producing device, wherein the control board is operable to provide power to the potential gas producing device (paras. 97, 100).

Regarding claim 9, modified Martino discloses (see rejection of claim 1 for citations unless otherwise noted) a system for the cessation of gas production comprising: a potential gas producing device comprising: a transformer attached to the potential gas producing device and operative to transform high voltage to low voltage; and a gas production termination device comprising: gas detector logic operable to detect a threshold level of carbon monoxide and provide a gas detection output signal based on the detected threshold level of carbon monoxide; and gas termination control logic operably coupled to the gas detector logic and comprising: a power receive input configured to receive power from the potential gas producing device; a power supply output configured to supply power to a controller attached to the potential gas producing device; detection logic connected directly to the gas detector logic and operable to receive the gas detection output signal from the gas detector logic and provide a gas termination output signal based on the received gas detection output signal; and relay logic operable to receive power from the power receive input and determine whether to provide power received from the power receive input to the power supply output based on the gas termination output signal from the detection logic, wherein providing power on the power supply output to supply power to the controller attached to the potential gas producing device enables the controller attached to the potential gas producing device to provide power to the potential gas producing device EXCEPT a control board operatively coupled to the transformer, wherein 
However, Sid teaches a control board (any one of the components of the “electronics”, see Fig. 7, such as the voltage regulator circuit U2, see Fig. 11) operatively coupled to the transformer (700), wherein the control board is operative to receive the low voltage from the transformer and provide the low voltage to power the potential gas producing device.
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Martino to include a control board operatively coupled to the transformer, wherein the control board is operative to receive the low voltage from the transformer and provide the low voltage to power the potential gas producing device.  The motivation to combine is so that a steady supply of DC power can be delivered to the time delay circuit, the control module, and other electronic components of the potential gas producing device.  The result is improved reliability.
Regarding claim 10, modified Martino discloses wherein the detection logic is operable to provide a first voltage level on the gas termination output signal or a second voltage level on the gas termination output signal based on the received gas detection output signal (see rejection of claim 2).
Regarding claim 11, modified Martino discloses wherein the relay logic is operable to select between a first output signal and a second output signal, wherein the relay logic is operable to provide power received from the power receive input to the first output signal or the second output signal based on the gas termination output signal from the detection logic (see rejection of claim 3). 
Regarding claim 13, modified Martino discloses wherein the gas detector logic provides a first voltage level on the gas detection output signal when the gas detector logic detects a level of gas below the threshold level of gas, and provides a second voltage level on the gas 
Regarding claim 14, modified Martino discloses wherein the controller attached to the potential gas producing device is a control board of the potential gas producing device, wherein the control board is operable to provide power to the potential gas producing device (see rejection of claim 6). 
Regarding claim 17, modified Martino discloses (see rejection of claim 1 for citations unless otherwise noted) a method for the cessation of gas production comprising: receiving a gas detection output signal based on a threshold level of carbon monoxide detected by gas detector logic operable to detect the threshold level of carbon monoxide; receiving power from a potential gas producing device on a power receive input; providing a gas termination output signal based on the received gas detection output signal by using detection logic operable to receive the gas detection output signal from the gas detector logic; and determining whether to provide power received from the power receive input to a power supply output of a controller attached to the potential gas producing device based on the gas termination output signal from the detection logic by using relay logic connected directly to the detection logic and operable to receive power from the power receive input, wherein providing power on the power supply output to supply power to the controller attached to the potential gas producing device enables the controller attached to the potential gas producing device to provide power to the potential gas producing device. 
Regarding claim 18, modified Martino discloses wherein providing a gas termination output signal based on the received gas detection output signal comprises providing a first voltage level on the gas termination output signal or a second voltage level on the gas termination output signal based on the received gas detection output signal (see rejection of claim 2). 
. 
Claims 4, 12, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martino (US 20070229293 A1) in view of Pakravan (US 20100201531 A1) and Sid (US 20080182215 A1), as applied to claim 1, and further in view of Lyons (US 5739504 A).
Regarding claim 4, Martino fails to disclose wherein the relay logic provides power received from the power receive input to the first output signal when the detection logic provides the first voltage level on the gas termination output signal, and wherein the relay logic provides power received from the power receive input to the second output signal when the detection logic provides the second voltage level on the gas termination output signal. 
However, Lyons teaches a control system for a boiler, wherein the relay logic (7) provides power received from the power receive input (VCC) to the first output signal (signal “to close the burner circuit” and activate the burner, see col. 4, lines 53-59) when the detection logic provides the first voltage level (signal level corresponding to the “first state”) on the gas termination output signal (col. 4, lines 42-59), and wherein the relay logic provides power received from the power receive input to the second output signal (signal to open the burner circuit and deactivate the burner) when the detection logic provides the second voltage level (signal level corresponding to the “second state”) on the gas termination output signal (col. 4, lines 42-59).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Martino wherein the relay logic provides power received from the 
Regarding claim 12, modified Martino discloses wherein the relay logic provides power received from the power receive input to the first output signal when the detection logic provides the first voltage level on the gas termination output signal, and wherein the relay logic provides power received from the power receive input to the second output signal when the detection logic provides the second voltage level on the gas termination output signal (see rejection of claim 4). 
Regarding claim 20, modified Martino discloses wherein providing power received from the power receive input to a first output signal or a second output signal based on the gas termination output signal from the detection logic comprises: providing power received from the power receive input to the first output signal when the first voltage level is provided on the gas termination output signal; and providing power received from the power receive input to the second output signal when the second voltage level is provided on the gas termination output signal (see rejection of claim 4).
Claims 7, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martino (US 20070229293 A1) in view of Pakravan (US 20100201531 A1) and Sid (US 20080182215 A1), as applied to claim 1, and further in view of Jaeschke (US 20040043345 A1).
Regarding claims 7, 15, Martino fails to disclose wherein the controller attached to the potential gas producing device is an electronic fuel valve of the potential gas producing device, wherein the electronic fuel valve is operable to provide fuel to the potential gas producing device, wherein the potential gas producing device consumes fuel when provided with fuel from the electronic fuel valve. 
However, Jaeschke teaches a potential gas producing device wherein the controller attached to the potential gas producing device is an electronic fuel valve of the potential gas producing device, wherein the electronic fuel valve is operable to provide fuel to the potential gas producing device, wherein the potential gas producing device consumes fuel when provided with fuel from the electronic fuel valve (para. 4).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Martino wherein the controller attached to the potential gas producing device is an electronic fuel valve of the potential gas producing device, wherein the electronic fuel valve is operable to provide fuel to the potential gas producing device, wherein the potential gas producing device consumes fuel when provided with fuel from the electronic fuel valve. The motivation to combine is so that the gas flow to the burner can be automatically shut off if the smoke levels exceed a threshold level.  This results in improved safety.
Claims 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martino (US 20070229293 A1) in view of Pakravan (US 20100201531 A1) and Sid (US 20080182215 A1), as applied to claim 1, and further in view of Murphy (US 5576739).
Regarding claims 8, 16, Martino fails to disclose wherein the controller of the potential gas producing device is a thermostat operatively coupled to the potential gas producing device, wherein the thermostat is operable to provide power to the potential gas producing device, 
However, Murphy teaches a carbon monoxide safety system wherein the controller of the potential gas producing device is a thermostat operatively coupled to the potential gas producing device, wherein the thermostat is operable to provide power to the potential gas producing device, wherein the potential gas producing device consumes fuel when provided with power from the thermostat (col. 4, lines 7-17).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Martino wherein the controller of the potential gas producing device is a thermostat operatively coupled to the potential gas producing device, wherein the thermostat is operable to provide power to the potential gas producing device, wherein the potential gas producing device consumes fuel when provided with power from the thermostat.  The motivation to combine is so that the entire system can be shut down when a dangerous CO level is detected.  This modification provides an extra level of safety in case power to the burner is not interrupted.  Moreover, having a thermostat is a common and convenient method of regulating the heat output based on the desired user setting.  

Response to Arguments
Applicant's arguments filed 1/25/2021 have been fully considered but they are moot since the arguments do not apply to the current office action.











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON LAU/Primary Examiner, Art Unit 3762